DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In an interview with Brick Power on 8/9/2022, the Applicant elected Species K of the device embodiments instead of Species A. Applicant’s election without traverse of Group II, Species M in the reply filed on 7/27/2022 is acknowledged. Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022. The requirement is deemed proper and is therefore made FINAL. The Applicant has stated that Figs. 1, 17, and 19 are directed towards the same species. This is not found persuasive as these figures disclose mutually exclusive and incompatible characteristics (e.g., the rotating slits of Fig. 1, the medicament of Fig. 17 being on the outer edges of the struts, and the medicament of Fig. 19 being on the interior surfaces of the struts), as described in paragraphs 0063-0066 and 0094-0095. The Applicant also stated the Figs. 29 and 30 refer to the same expander species embodiment. This is persuasive and the requirement for an election of an expander species is withdrawn. The elected invention and species for the present application is Group II, Species K, and Species M.
Claim Objections
Claim 14 is objected to because of the following informalities:  there appears to be a misspelling of the term from in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 18 fails to further limit the subject matter of the claims upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamant et al. (US Pub. 2011/0082483; hereinafter Diamant).
Diamant discloses the following regarding claim 14: a method for delivering a medicament to a treatment site within a body of a subject (paras. 0017-0018, 0084-0085), comprising: expanding an expandable section (expandable portions of element 13) of an exoskeleton device (13) (paras. 0051-0052, 0059) in a manner that causes struts (131) of the expandable section to engage a surface at the treatment site (paras. 0069-0072); and transferring the medicament form the expandable section to the surface at the treatment site (paras. 0017-0018, 0084-0085).
Diamant discloses the following regarding claim 17: the method of claim 14, wherein expanding the expandable section releases the medicament from pores of a porous polymeric film of the expandable section (paras. 0085-0086).
Diamant discloses the following regarding claim 18: the method of claim 17, wherein expanding the expandable section releases the medicament from pores of a porous polymeric film of the expandable section (paras. 0085-0086).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (JP 2018099485 A; hereinafter Kitagawa), as provided by the Applicant in the IDS of 7/22/2022.
Kitagawa discloses the following regarding claim 14: a method for delivering a medicament to a treatment site within a body of a subject (paras. 0008-0012, 0033), comprising: expanding an expandable section (expandable portions of element 80) of an exoskeleton device (80) (paras. 0008-0012) in a manner that causes struts (e.g., 82, 111, etc.) of the expandable section to engage a surface at the treatment site (paras. 0022-0023, 0053-0054); and transferring the medicament form the expandable section to the surface at the treatment site (paras. 0022-0023, 0033).
Kitagawa discloses the following regarding claim 15: the method of claim 14, wherein expanding the expandable section comprises causing the struts to rotate and score the surface at the treatment site (paras. 0008-0012, 0022-0023, 0033).
Kitagawa discloses the following regarding claim 16: the method of claim 15, wherein transferring the medicament comprises transferring the medicament into score marks formed in the surface by the struts (paras. 0008-0012, 0022-0023, 0033).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Kitagawa.
Diamant discloses the limitations of the claimed invention, as described above. It further discloses that its struts score the surface of the treatment site and transfer the medicament into the score marks (paras. 0017-0018, 0069-0072). However, it does not explicitly recite that the struts rotate and score the treatment site. Kitagawa teaches a balloon-expandable, exoskeleton stent (paras. 0008-0012) comprising struts (Figs. 1, 7-8). The stent and its struts are rotated to score the surrounding tissue and deliver medication (paras. 0022-0023, 0033), for the purpose of utilizing the rotational force to more easily cut the tissue at the treatment site. It would have been obvious to one having ordinary skill in the art to modify the invention of Diamant to rotate its exoskeleton, as taught by Kitagawa, in order to utilize the rotational force to more easily cut the tissue at the treatment site.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Diamant.
Kitagawa discloses the limitations of the claimed invention, as described above. It further discloses that its medicament is released from pores on the exoskeleton device (para. 0033). However, it does not explicitly recite that the pores are part of a porous polymeric film. Diamant teaches that it is well known in the art that drugs are supplied through pores of a porous polymeric film on a cutting stent (paras. 0017-0018, 0084-0085), for the purpose of allowing the user to more easily control the drug release at the treatment site. It would have been obvious to one having ordinary skill in the art to modify the invention of Kitagawa to comprise a drug loaded porous polymeric film, as taught by Diamant, in order to allow the user to more easily control the drug release at the treatment site. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774